Dixon, C. J.
Counsel for the plaintiff objects that the appeal taken by the defendant is not valid, and should be dismissed.' The notice is of an appeal “ from the judgment and order of the circuit court, entered on the twenty-fifth day of January, 1873.” The undertaking is as upon an appeal from a judgment. The objection urged is, that no judgment had been entered at the time the appeal, was taken. An examina*551tion of the record shows no judgment; and of course the appeal must fail on that ground, if there was no other defect. But the notice of appeal is faulty iii being both from a judgment and an order.* Such a notice is badand the appeal cannot, for this reason as well as the other, be sustained. Noble v. Strachan, 32 Wis., 314, and cases cited.
By the Court.— Appeal dismissed.

 The order referred to seems to have been one denying a new trial, after a verdict for the plaintiff. Rep.